Mr. Justice Graves delivered the opinion of the court. 3. Master and servant, § 575*—when burden- of proving rules is on master. In an action under the Federal Employers’ Liability Act for injuries sustained by a railroad laborer while riding to his work in the cab of the defendant’s locomotive, held that if there was any rule or order of the company prohibiting the plaintiff from riding there it was for the defendant to show it. 4. Master and servant, § 430*-—what is effect of contributory negligence in action under Federal Employers’ Liability Act. Contributory negligence is no bar to an action for personal injuries brought under the Federal Employers’ Liability Act though the amount of damages to be recovered may be lessened thereby. 5. ' Master and servant, § 302*—how assumption of risk determined. In actions under the Federal Employers’ Liability Act, the question whether there was an assumption of risk on the part of the plaintiff is to be determined in accordance with the decisions of the Federal courts and not in accordance with those of the State courts. 6. Master and servant, § 337*—what risks not assumed by servant. Under the decisions of the Federal courts, an employee does not assume risks that are not necessarily, ordinarily or naturally incident to the occupation in which he is engaged until he becomes aware of the neglect or defect out of which the danger arises and the risk involved, unless both defect and risk are so obvious that an ordinarily prudent person would have observed and appreciated them. 7. Master and servant, § 284*—when railroad laborer and locomotive engineer are not fellow-servants. In an action under the Federal Employers’ Liability Act for injuries sustained by a railroad laborer while riding to his work in the cab of defendant’s locomotive at the invitation of the engineer in charge of the engine, held that the fellow-servant doctrine was not a defense under the facts alleged in the declaration. 8. Master and servant, § 689*—when evidence sustains verdict for injury to railroad laborer due to defective roadbed. In an action under the Federal Employers’ Liability Act for injuries sustained by a railroad laborer, alleged to have been due to a defective roadbed, while riding to his work in the cab of defendant’s locomotive at the invitation of the engineer, in which the defenses were that the plaintiff was a trespasser, was guilty of contributory negligence and had assumed the risk, evidence held to justify a verdict for the plaintiff.